UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7980


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANA LEE GRAY, a/k/a Mook,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00949-JMC-12)


Submitted:   May 23, 2016                  Decided:     November 7, 2016


Before DIAZ and    HARRIS,   Circuit    Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Dana Lee Gray, Appellant Pro Se.      Beth Drake, Acting United
States Attorney, A. Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dana Lee Gray appeals the district court’s orders denying

his   motion    for    a   sentence   reduction,   pursuant    to   18    U.S.C.

§ 3582(c)(2) (2012), and his motion for reconsideration. *                      We

grant leave to proceed in forma pauperis, dismiss in part, and

affirm in part.

      In criminal cases, the defendant must file the notice of

appeal within 14 days after the entry of judgment.              Fed. R. App.

P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310

(5th Cir. 2000) (holding that § 3582 proceeding is criminal in

nature    and   Rule   4(b)(1)(A)     appeal   period   applies).        With   or

without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to 30

days to file a notice of appeal.                Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

      The district court entered its order denying the motion for

reduction of sentence on September 1, 2015.                   Gray filed the

notice of appeal, at the earliest, on December 14, 2015, after

      *We construe Gray’s notice of appeal as encompassing both
the  § 3582   dismissal  order  and   the  text   order  denying
reconsideration.   See Fed. R. App. P. 3(c)(1)(B); Jackson v.
Lightsey, 775 F.3d 170, 176 (4th Cir. 2014) (“[W]e construe
. . . [R]ule [3(c)] liberally and take a functional approach to
compliance, asking whether the putative appellant has manifested
the intent to appeal a specific judgment or order and whether
the affected party had notice and an opportunity fully to brief
the issue.”).



                                        2
the     appeal   and        excusable    neglect      periods     expired    for    the

September 1 order.             Consequently, Gray’s appeal of the § 3582

order is untimely, and we dismiss this portion of the appeal.

      As to the district court’s order denying Gray’s motion for

reconsideration, in United States v. Goodwyn, 596 F.3d 233 (4th

Cir. 2010), we held that a district court lacks authority to

grant    a   motion     to     reconsider       its   ruling    on    a   § 3582(c)(2)

motion.       Id.      at    234.       Under    Goodwyn,      Gray    had   only   one

opportunity to seek, through a § 3582(c)(2) motion, the benefit

of Amendment 782.            See id. at 235-36.         Once the district court

ruled on Gray’s initial motion, it lacked authority to consider

subsequent relief based on the same Amendment, either by way of

a second § 3582 motion or a motion for reconsideration of the

initial order.          Thus, the district court lacked jurisdiction

over the motion for reconsideration, and we affirm the district

court’s order denying that motion.

      We dispense with oral argument because the facts and legal

contentions      are    adequately       presented     in   the      materials   before

this court and argument would not aid the decisional process.



                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                            3